                                          Case 3:20-cv-03015-JCS Document 16 Filed 08/03/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         MCGRAW FUNDING LLC,
                                   7                                                        Case No. 20-cv-03015-JCS
                                                        Plaintiff.
                                   8
                                                 v.                                         ORDER TO SHOW CAUSE
                                   9
                                         CHRISTOPHER KYTE,
                                  10
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to Civil L.R. 16-2, a case management conference was scheduled on July 31, 2020

                                  14   at 2:00 PM, before this Court in the above-entitled case. Plaintiff was not present. Defendant was

                                  15   not present.

                                  16          IT IS HEREBY ORDERED that Plaintiff appear on August 14, 2020, at 2:00 p.m., before

                                  17   Chief Magistrate Judge Joseph C. Spero, by Zoom video conference, and then and there to show

                                  18   cause why this action should not be dismissed for Plaintiff’s failure to appear at the case

                                  19   management conference on July 31, 2020, for failure to prosecute, for failure to serve this case, and

                                  20   for failure to comply with the Court's Order of May 4, 2020. A case management conference is also

                                  21   scheduled for August 14, 2020, at 2:00 p.m.

                                  22          IT IS SO ORDERED.

                                  23   Dated: August 3, 2020

                                  24                                                   ______________________________
                                                                                       JOSEPH C. SPERO
                                  25                                                   United States Chief Magistrate Judge

                                  26

                                  27

                                  28
